Title: To James Madison from James Monroe, 6 February 1787
From: Monroe, James
To: Madison, James


Dear Sir
Fredricksbg. Feby. 6. 1787.
We were sorry you cod. not make it convenient to call on us; hope you have arrivd be fore this safe. An agreeable journey cannot be calculated on. I must trouble you with some small commissions that I fear you will find little leasure to attend to provided the States are assembled—but you will postpone any attention to these to give preference to affrs. of more consequence. The day before I left New York I experienc’d an unfortunate disaster, particularly upon that occasion. I had drawn a bill on mr. Jones endors’d by Colo. Hamilton for 530. dolrs. & committed it to a broker mr. Mordicai to negotiate for me. He was to have furnish’d the money the day appointed for me to leave the city. On that day he fail’d, having previously recd. & dispos’d of my money. He advanc’d me 90£ however of that currency & assur’d me he wod. certainly indemnify me altogether. I hear from Carrington he hath made a return of my debt & that he will be able to pay a considerable part of it & perhaps the whole. You will be so kind as enquire into this affr. & receive (if there shod. be any) the money for me. I shall be afterwards able to direct its application. A mr. Coghill in King Street engag’d to make some furniture for me. Agreeably to our contract it shod. be of the best kind, & if not I was at liberty to decline taking it. Maria writes me it is vile. You will examine it &, if so, reject it. Tell him I decline taking it, for if it is not of the best kind I had rather have none. You will proceed regularly so as to prevent his suing me prov[i]ded I shod. hereafter visit N. Yk. I wish you i[n] that event to engage precisely the same artic[le] of Burrell or Burling in Chappell street. You were so kind as observe you wod. be able to apply the small sum due me to such purposes as I sh[od.] direct in N. York. When it shall be conven[i]ent apply it to the purchase of this furniture & send it by the packet to Fredricksbg. [I] wish the chairs bottom’d of hair of the best kind & of the fashion heretofore directed. If I shall be able to arrange the article of finance, wh. wi[ll?] depend on Mordicai, I will also get a dozn. of windsor chairs with stuff’d bottoms similar to those Colo. Grayson had. You will advise me of the time they will be finish’d, the sum they will cost & my expectation on the Jew—the expence of casing & covering them properly for the voyage—of the freight. Miss Kortrig[ht] & Maria will be able to give you every necessar[y] information on this head. Believe me since[rely] yr. friend & servt.
Jas. Monroe
